Memorandum by the Court.
Appeal from a judgment of the Comity Court of Albany County rendered December 28, 1966, upon a verdict convicting defendant of the crime of grand larceny in the first degree. The evidence established a violation of section 1293-b of the Penal Law, a misdemeanor, rather than the commission of the felony of grand larceny in the first degree. Judgment modified, on the law and the facts and in the interests of justice, so as to delete the provisions thereof convicting defendant of, and sentencing him for, the crime of grand larceny in the first degree; and so as to convict him of the crime of obtaining credit by use of a false statement in violation of section 1293-b of the Penal Law, for which he is sentenced to be imprisoned in the Albany County J ail for a term of one year and, as so modified, affirmed. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.